Citation Nr: 0214342	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  02-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis.  

2.  Entitlement to service connection for rheumatism.  

3.  Entitlement to service connection for bursitis.  

4.  Entitlement to service connection for vasovagal syncope 
and hypotension.  

5.  Entitlement to a rating higher than 10 percent for 
bilateral hearing loss.  

6.  Entitlement to a rating higher than 10 percent for 
tinnitus.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


REMAND

The veteran had active service from September 1962 to 
September 1965.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a November 2001 RO 
rating decision which, in pertinent part, denied service 
connection for arthritis, rheumatism, bursitis, and vasovagal 
syncope and hypotension; granted service connection and a 10 
percent rating for bilateral hearing loss; and granted 
service connection and a 10 percent rating for tinnitus. 

In a September 2002 statement, received at the Board in 
October 2002, the veteran requested a hearing before a member 
of the Board sitting at the RO (i.e. Travel Board hearing).  
Given the expressed intent of the veteran, the Board 
concludes that this case must be returned to the RO to 
arrange such a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2002).  

Accordingly, this case is remanded for the following:  

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


